DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buddendick et al (US 20190137606) in view of Brooker et al (US 20200142029).
Regarding claim 13, Buddendick discloses a system (ABSTRACT) comprising: 
an electronic processing device (Fig. 1 100) configured to:
receive, from a radar sensor, a secondary radar signal reflected by an object (Fig. 1 & ¶26 FIG. 1 shows a system 100, which encompasses a motor vehicle 105, a first radar device 110, a second radar device 115, and a processing device 120; ¶18 a differential signal between the emitted and the continuous-wave radar signal reflected at the object is able to be analyzed with regard to its frequency distribution; ¶34 The emitted and the reflected signal are sketched in terms of quality over step 205 in a time diagram);
Buddendick fails to teach generate a Micro-Doppler spectrogram based on the secondary radar signal; and determine at least one periodicity quantity relating to an at least essentially periodic motion of a part of the object based on the Micro-Doppler spectrogram, wherein the electronic processing  device is further configured to determine the at least one periodicity quantity by determining a course of at least one periodic signal component corresponding to an at least essentially micro-Doppler pattern of the Micro-Doppler spectrogram.
(¶108 generate Doppler spectrograms); and 
determine at least one periodicity quantity relating to an at least essentially periodic motion of a part of the object based on the Micro-Doppler spectrogram (¶108 One or more Doppler characteristics can be identified by performing a FFT, such as for example peaks at frequencies due to Doppler shift from the transmitted frequency.),
wherein the electronic processing  device is further configured to determine the at least one periodicity quantity by determining a course of at least one periodic signal component corresponding to an at least essentially micro-Doppler pattern of the Micro-Doppler spectrogram (¶108 ¶108 One or more Doppler characteristics can be identified by performing a FFT, such as for example peaks at frequencies due to Doppler shift from the transmitted frequency; ¶118 FIGS. 10(a) and (b) show the measured Doppler signal for a small metal sphere (FIG. 10(b)) compared to a tennis ball (FIG. 10(a)) that is larger in size but having a smaller RCS. For these plots, the respective balls were swung forward and back in front of a node. Different trajectories and flight styles also produce different Doppler characteristics. For example, FIG. 12A shows a waterfall plot showing track detection of a tennis ball in the presence of other slow-moving clutter, FIG. 12B shows a waterfall plot showing track detection of a Frisbee; and FIG. 12C shows a waterfall plot showing track detection of a Frisbee where the Frisbee is tumbling to create micro Doppler effects. This data is preferably communicated to a user on a GUI such as the exemplary GUI in FIGS. 11A-D. FIGS. 11A and 11B show detection of a bird, and FIGS. 11C and 11D show detection of a tennis ball.).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of generate a Micro-Doppler spectrogram based on the secondary radar signal; and determine at least one periodicity quantity relating to an at .

Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Buddendick and Brooker as applied to claim 13 above, and further in view of Balasaheb Patil et al (US 20100286543).
Regarding claim 16, the combination of Buddendick and Brooker discloses the system of claim 13, but fail to teach wherein the electronic processing device is further configured to fit a smoothed curve to the periodic signal component.
Balasaheb Patil teaches wherein the electronic processing device is further configured to fit a smoothed curve to the periodic signal component (¶29 Signal processor 15 further adaptively fits a curve or a line to an ST segment).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the electronic processing device is further configured to fit a smoothed curve to the periodic signal component from Balasaheb Patil into the system as disclosed by the combination of Buddendick and Brooker. The motivation for doing this is to improve the detection of events in raw signals.

Regarding claim 17, the combination of Buddendick, Brooker and Balasaheb Patil discloses the system in accordance with claim 16, wherein the smoothed curve is fitted to the periodic signal (Balasaheb Patil ¶29 Signal processor 15 further adaptively fits a curve or a line to an ST segment).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the smoothed curve is fitted to the periodic signal component by an adaptive curve-fitting process from Balasaheb Patil into the system as disclosed by the combination of Buddendick and Brooker. The motivation for doing this is to improve the detection of events in raw signals.

Regarding claim 18, the combination of Buddendick, Brooker and Balasaheb Patil discloses the system in accordance with claim 17, wherein at least one process parameter of the adaptive curve-fitting process is continuously adapted during the curve-fitting process (Balasaheb Patil ¶29 Signal processor 15 adaptively fits a first degree curve or a second degree curve selected in response to a determined ST deviation value indicating a positive or negative ST segment slope).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein at least one process parameter of the adaptive curve-fitting process is continuously adapted during the curve-fitting process from Balasaheb Patil into the system as disclosed by the combination of Buddendick and Brooker. The motivation for doing this is to improve the detection of events in raw signals.

Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Buddendick, Brooker and Balasaheb Patil as applied to claim 16 above, and further in view of Nash et al (US 20190206070).
Regarding claim 19, the combination of Buddendick, Brooker and Balasaheb Patil discloses the system in accordance with claim 16, but fails to teach wherein the fitting of the smoothed curve to the 
Nash teaches wherein the fitting of the smoothed curve to the periodic signal component is performed using a window function, in particular using a triangle kernel, a polynomial kernel or a Savitzky-Golay kernel (¶179 & ¶236 The subimages are then processed 143 by a smoothing function 142, such as a Savitzky-Golay derivative).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the fitting of the smoothed curve to the periodic signal component is performed using a window function, in particular using a triangle kernel, a polynomial kernel or a Savitzky-Golay kernel from Nash into the system as disclosed by the combination of Buddendick, Brooker and Balasaheb Patil. The motivation for doing this is to improve the identifying of translational shifts between images or signals of arbitrary dimension.

Regarding claim 20, the combination of Buddendick, Brooker and Balasaheb Patil discloses the system of claim 16, but fails to teach wherein the electronic processing device is further configured to determine positions of a plurality of one of the peaks and valleys of the smoothed curve.
Nash teaches wherein the electronic processing device is further configured to determine positions of a plurality of one of the peaks and valleys of the smoothed curve (¶236 The subimages are then processed 143 by a smoothing function 142, such as a Savitzky-Golay derivative; The peak can be found based on the magnitude of the real FFTs).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the electronic processing device is further configured to determine positions of a plurality of one of the peaks and valleys of the smoothed curve from Nash into the system as disclosed by the combination of Buddendick, Brooker and .

Claims 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Buddendick and Brooker as applied to claim 13 above, and further in view of Kim et al (US 20110077532).
Regarding claim 22, the combination of Buddendick and Brooker discloses the system in accordance with claim 13, but fails to teach wherein the course of an upper envelope, a lower envelope, and a difference between an upper envelope and a lower envelope of the Micro-Doppler spectrogram is determined as the at least one periodic signal component.
Kim teaches wherein the course of an upper envelope, a lower envelope, and a difference between an upper envelope and a lower envelope of the Micro-Doppler spectrogram is determined as the at least one periodic signal component (¶55 pulse pressure (PP) signal is the difference between the upper envelope e.sub..mu.,n and lower envelope e.sub.l,n of the ABP signal).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the course of an upper envelope, a lower envelope, and a difference between an upper envelope and a lower envelope of the Micro-Doppler spectrogram is determined as the at least one periodic signal component from Kim into the system as disclosed by the combination of Buddendick and Brooker. The motivation for doing this is to improve the monitoring of objects in signals. 




Response to Arguments
Applicant’s arguments with respect to claim(s) 13 & 16-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 1-12 are allowed. See reasons for allowance in Non-Final Office Action mailed 12/07/2020.
Claim 21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 21, the prior art of record, alone or in combination, fails to teach at least “wherein the electronic processing device is further configured to determine the periodicity quantity based on the determined positions of one of the peaks and valleys.”
The examiner recommends for the applicant to amend claim 13 to reflect the allowable subject matter as indicated in claim 1. Doing so would result in a notice of allowance.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KY whose telephone number is (571)272-7648.  The examiner can normally be reached on Monday-Friday 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.